NOT FOR PUBLICATION                         FILED
                          UNITED STATES COURT OF APPEALS                   OCT 28 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                FOR THE NINTH CIRCUIT



 NOE ARIAS ORDONEZ,                                  No.   14-70780

            Petitioner,                              BIA-1: A079-637-965

   v.
                                                     MEMORANDUM*
 LORETTA E. LYNCH, Attorney General

            Respondent.

                          On Petition for Review of an Order of the
                              Board of Immigration Appeals


                               Submitted October 19, 2016**
                                 San Francisco, California

Before: GRABER and MURGUIA, Circuit Judges, and COLLINS,*** Chief
District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              The Honorable Raner C. Collins, United States Chief District Judge
for the District of Arizona, sitting by designation.
      Noe Arias Ordonez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application seeking withholding of

removal under section 241(b)(3) of the Immigration and Nationality Act, 8 U.S.C.

§ 1231(b)(3), and seeking protection under the Convention Against Torture

(“CAT”), 8 C.F.R. § 1208.16(c). We have jurisdiction under 8 U.S.C. § 1252(a).

We review for substantial evidence the agency’s factual findings, Wakkary v.

Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we deny the petition for review.

      Substantial evidence supports the BIA’s adverse decision on withholding of

removal, because Ordonez failed to establish a clear probability that he would be

persecuted if returned to Mexico. See Hoxha v. Ashcroft, 319 F.3d 1179, 1185 (9th

Cir. 2003) (holding that, to qualify for withholding of removal, a petitioner must

show that it is more probable than not that he would suffer future persecution).

The threats made against Ordonez occurred in the United States, and the alleged

harm he faces in Mexico is speculative. We reject Ordonez’s contention that the

BIA erred in its analysis of this issue. Thus, Ordonez’s withholding of removal

claim fails.

      Finally, although Ordonez sought protection under the CAT at the BIA, he

                                         2
has waived review of this claim because he has not “specifically and distinctly

argued” the CAT issue in his opening brief. See Castro-Perez v. Gonzales, 409
F.3d 1069, 1072 (9th Cir. 2005).

      PETITION FOR REVIEW DENIED.




                                         3